Citation Nr: 1456628	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-46 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a prostate disability

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from August 1965 to July 1974 and again with the Army from November 2003 to May 2005.  In addition, the Veteran also served in the Naval Reserves from July 1974 to July 1977 and the Army National Guard from July 1977 to November 2003 and again from May 2005 to February 2007 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran had a hearing before the Board in September 2013 and the transcript is of record.

The case was brought before the Board in May 2013 and September 2013, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

Aside from the prostate disability issue, which is decided herein, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.




FINDING OF FACT

The most persuasive, competent, and credible evidence of record does not link any current prostate disability to the Veteran's active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in May 2007 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  Private medical records identified have been obtained, to the extent available.  The Veteran has not identified any other documents that he feels would be relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided an appropriate VA examination in connection with his prostate disorder claim in May 2013 with a November 2013 addendum opinion.  The Board finds the examination and opinions rendered are adequate for deciding the claim herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinions addressed current symptoms and diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached considering all the Veteran's theory of entitlement to service connection.  The examination was thorough and all necessary evidence, to include lay statements, and testing was considered by the examiners.  Additionally, the Board finds the VA examination and addendum opinion responsive to the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the introduction, the Veteran was afforded a hearing before the Board in March 2013 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection. The VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran believes his prostate cancer was incurred during his second period of active duty after returning from Iraq.  Specifically, he indicated he was first noted to have elevated PSA levels in 2006, shortly after returning from Iraq.  He was ultimately diagnosed with prostate cancer in 2009, where he underwent surgery and has chronic residuals since the surgery.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

With regard to this issue, the Veteran's contentions are related to his second period of active duty.  Additionally, the Veteran is service connected for other disabilities, such as his right foot tendonitis.  Accordingly, the appellant is properly considered a "veteran" for the purposes of this claim within the criteria of the controlling legal authority.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2014). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.307, 3.309.

As noted above, however, although the Veteran had elevated PSA levels in 2006, he was not diagnosed with prostate cancer until 2009, several years after separation from the service, and therefore the presumption is not applicable here.

Another presumption exists for veterans who set foot on Vietnam soil during the Vietnam War era.  Here, the Board notes the Veteran's first period of service from August 1965 to July 1974 included "two cruises" to Vietnam during the Vietnam War Era.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. The diseases listed shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 501(a), 1116; 38 C.F.R. § 3.309(e).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. Id. In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(b)(iii). The United States Supreme Court declined to review the case and the decision of the Federal Circuit in Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008) is now final.

Here, the Veteran does not contend nor does his military records show that he had actual in-country service in Vietnam.  Rather, he served aboard Navy ships that traveled to the official waters of Vietnam.  Thus, herbicide exposure may not be presumed.  See 38 C.F.R. § 3.307.  

The Veteran also does not claim actual exposure to Agent Orange herbicides in Vietnam.  Rather, the Veteran indicates he had elevated PSA levels after returning from Iraq in 2005.  He underwent an ultrasound and needle biopsy in November 2006, which did not reveal a malignancy.  Rather, he was diagnosed with prostate cancer in 2009, several years later.

It is noteworthy, however, that the Veteran's service treatment records reveal complaints of renal insufficiency, indigestion, dehydration, and other gastrointestinal complaints in 2004 during his time in Iraq.  The Veteran was never diagnosed with a prostate disorder during his active duty, ACDUTRA, or INACDUTRA.  Rather, the Veteran's prostate cancer was diagnosed in 2009 after the Veteran's retirement from the military altogether.  His postservice treatment records indicate the Veteran underwent surgery in April 2009 for an adenocarcinoma of the prostate.  He was treated in 2010 and 2011 for various residuals, to include dysuria, urethritis, and erectile dysfunction.

The Veteran was afforded a VA examination in May 2013 to ascertain whether the Veteran's prostate cancer could be related to his military service.  The claim was remanded, in part, to ensure all service records were obtained.  The examiner proffered a November 2013 addendum opinion, essentially identical, after reviewing any additional records obtained.  In both instances, the examiner concluded that the Veteran's prostate cancer was "less likely than not" incurred in or caused by the Veteran's military service.  The examiner explained that the official diagnosis of prostate cancer was in 2009, which was after any period of service.  The episode of dysuria and dehydration documented in 2004 during the Veteran's second period of active duty "has no relation to development of prostate cancer."  The examiner also noted the high PSA levels documented in 2006, shortly after service, but further noted the subsequent needle biopsy ruling out any evidence of malignancy at that time.  For these reasons, the examiner found any link to service unlikely.

The Board finds the 2013 VA examination and addendum opinion persuasive.  It is based on a thorough review of the record, physical examination, diagnostic testing, and consideration of the Veteran's contentions.  The examiner considered whether the Veteran's prostate cancer could be related to elevated PSA levels documented shortly after service or to any remote dysuria and/or dehydration complaint during service.   The examiner provided a detailed rationale for all opinions rendered.  Also significant, no medical professional has ever linked any prostate disorder to any incident of the Veteran's military service.

The Board finds the Veteran competent to describe his symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board finds no reason to doubt the Veteran's credibility or description of in-service events or symptoms since service.  Indeed, service treatment records support the Veteran's descriptions of in-service events.  The Veteran also concedes, however, that he was not actually diagnosed with prostate cancer until several years after service.

In short, the medical evidence does not show chronic diagnoses of the prostate in any period of the Veteran's active or reservist service or for years thereafter.  Although in-service complaints and subsequent elevated PSA levels were considered and are evident in the service treatment records, no medical examiner has ever associated a current diagnosis of the prostate with his military service.  Indeed there are medical opinions to the contrary.  

Thus, even fully considering the Veteran's lay description of military events, symptoms, and injuries, the evidence does not support his claim.  The Board acknowledges the Veteran believes his condition is related to his military service, but he is not competent to relate the etiology of his current diagnosis to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for a prostate disability is denied.


REMAND

With regard to joint claims of the back, left foot, and bilateral knees, the Veteran maintains that the rigorous physical demands of the military, to include maintaining physical fitness in between Guard drills, took a toll on his body.  He claims he had years of chronic pain in the back, feet, and knees.  He believes his GERD is related to in-service stress.  During his hearing, the Veteran explained he could not complain about these conditions excessively during his service for fear of being medically discharged.

Unfortunately, the remaining claims, to include a back disability, a left foot disability, bilateral knee disabilities, and GERD, must be remanded once again to ensure compliance with prior remand directives and for further development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).  These claims were remanded in May 2013 and September 2013, in part, to provide an adequate VA examination with respect to these issues.  Upon review of the examinations of record, the Board concludes the examination and addendum opinions are inadequate and/or not responsive to prior Remand directives. 

With regard to the back disability, the September 2013 remand made particular note of the opinion rendered in a May 2013 VA examination with respect to the Veteran's claimed back disability.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no documented injury or back condition during active duty, ACDUTRA, or INACDUTRA.  The examiner also referenced a 1995 X-ray finding of mild degenerative disc disease (DDD) "which would have been consistent with the Veteran's age at the time."  As explained in the prior remand, there is an ambiguity in the record, which the examiner failed to address or reconcile.  That is, while a 1995 record notes mild DDD, subsequent medical records, to include periodic military examinations, note no abnormality of the spine on x-ray or on physical examination.  Thus, it was not clear and unmistakable that the spine disability pre-existed the second period of active duty.  The examiner was asked to reconcile this discrepancy and clarify the on-set of the Veteran's back disability and whether it could be related to his military duty, to include physical demands.  In response, the examiner issued an identical opinion within the November 2013 addendum.  For the same reasons, then, the Board must remand this claim once again for a new VA examination.

With regard to the bilateral knees and GERD claim, the examiner, within the November 2013 addendum, similarly issued identical opinions.  The opinions are problematic because they are based on inaccurate factual premises.  The examiner found it unlikely that any of these conditions were related to his military service because there is no evidence of in-service complaints or injury relevant to these issues.  

In contrast, the Veteran's service treatment records in fact reference complaints relevant to the knees and GERD claims.  In June 2001, the Veteran noted on his periodic examination being on medication for gastric reflux.  In May 2004, during his second period of active duty, he was seen for indigestion and dehydration.  Upon returning from Iraq, the Veteran completed a post-deployment questionnaire in March 2005 indicating exposure to pesticides, smoke, exhaust, fumes, solvents, paints, dust, sand, and loud noises.  He further noted having gastrointestinal problems in 2004 and pneumonia in March 2004.  On his January 2007 separation examination, the Veteran noted a 10-15 year history of GERD as well as a 4.5 year history of bilateral knee pain.  While the Veteran acknowledges he injured his knees during civilian time periods, it was in the process of staying physically fit for his military service.  He further noted suffering chronic knee pain throughout his military service, to include active duty, ACDUTRA, and INACDUTRA.  Also noteworthy, a March 2009 private orthopedic treatment record dates the Veteran's left knee problems to 2004, a period of active duty.  

In contrast, the 2013 VA examiner did not consider in the original May 2013 examination or November 2013 addendum the Veteran's lay description of continuous symptoms, in-service complaints, or private treatment records dating problems to periods of active duty.  For these reasons, a new VA examination is necessary.

With regard to the left foot claim, the Board notes the Veteran has never been afforded a VA examination specifically for this claim.  Rather, in May 2009 the Veteran was afforded a VA examination for the right foot, which was ultimately service-connected.  Therein, the examiner noted painful motion of both feet and diagnosed the Veteran with tendonitis of the bilateral feet.  Service treatment records specifically only note right foot pain with a diagnosis of metatarsalgia in January 2005, but the Veteran reported ongoing bilateral foot pain on his January 2007 separation examination.  The Veteran contends the constant marching and other physical demands on uneven terrain in Iraq caused his bilateral foot problems.  In light of the evidence, the Veteran's lay testimony, and the grant of service connection for the right foot disability, a VA examination is warranted to ascertain whether the Veteran's left foot tendonitis is similarly related to his military service.

The RO/AMC must also take this opportunity to obtain any relevant VA or private treatment records from June 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA outpatient treatment records from June 2009 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic VA examination to clarify diagnoses and etiology of any low back, bilateral knees, or left foot disability found.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner in conjunction with the examination.

To assist the examiner in addressing these questions, provide him/her with a list of all of the appellant's periods of active duty, ACDUTRA and INACDUTRA.  

The examiner is initially asked to itemize any and all back, bilateral knees, and left foot diagnoses found and the approximate date of onset as to each diagnosis rendered.  

Based on the clinical examination, and consideration of the evidence of record (to include lay statements), the examiner must opine as follows: is it at least as likely as not (50 percent probability or more) that the back, knees, and/or left foot diagnoses were first incurred during the Veteran's periods of active duty from August 1965 to July 1974 and November 2003 to May 2005, or that they first manifested within 1 year of July 1974 or May 2005, or that they are otherwise related to these period of active duty?

In rendering an opinion, the examiner is to consider and reconcile service treatment records, which show complaints related to these conditions in May 2004 (back pain), January 2005 (right knee pain), March 2005 (back and joint pain while deployed in Iraq), and January 2007 (separation examination showing recurring low back, bilateral knee, and bilateral foot pain).  The examiner is also asked to consider the Veteran's lay statements describing the physical demands of his military service and chronic joint pain since service.  

In determining the date of onset, to the extent possible, the examiner is asked to reconcile a 1995 finding of lumbar DDD with subsequent examinations finding no spine abnormality.  Also noteworthy is a March 2009 private orthopedic record, which dates left knee pain to 2004, a period of active duty.  The examiner is also to be informed the Veteran is already service-connected for right foot tendinitis related to marching in uneven terrain in Iraq.

The examiner is also asked to address the following:

- Is it at least as likely as not (50 percent probability or more) that the Veteran's back, bilateral knees, and/or left foot disabilities were incurred during a period of active duty or ACDUTRA?

- If not, is the Veteran's low back, bilateral knees, and/or left foot disabilities at least as likely as not (50 percent probability or more) directly attributable to his military service, to include the physical demands of military service and drills. 

- If not, did the Veteran's back, bilateral knees, and/or left foot disabilities clearly and unmistakably (i.e. the evidence is obvious and manifest) pre-exist either period of active military service (i.e. August 1965 to July 1974, or November 2003 to May 2005) and, if so, is it clear and unmistakable that his back, bilateral knees, and/or left foot disabilities did not increase in severity beyond the natural progression of the disabilities during his military service?  In other words, is it clear and unmistakable that any increase in service was due to the natural progression of the disabilities?

A complete rationale for all opinions must be provided.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to clarify the onset and/or etiology of the Veteran's GERD. Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner in conjunction with the examination.

To assist the examiner in addressing these questions, provide him/her with a list of all of the appellant's periods of active duty, ACDUTRA and INACDUTRA.  

The examiner is initially asked to approximate the date of onset as to the Veteran's GERD.  

Based on the clinical examination, and consideration of the evidence of record (to include lay statements), the examiner must opine as follows:  is it at least as likely as not (50 percent probability or more) that the Veteran's GERD was first incurred during the Veteran's periods of active duty from August 1965 to July 1974 and November 2003 to May 2005.

In rendering an opinion, the examiner is to consider and reconcile service treatment records, which show complaints of gastric reflux, indigestion, dehydration, and other gastrointestinal complaints in June 2001, May 2004, March 2005, and January 2007.  The examiner is also asked to consider the Veteran's lay statements describing military stress and its effect on his GERD.  The Veteran also indicated on a March 2005 post-deployment questionnaire gastrointestinal problems in Iraq along with exposure to pesticides, smoke, exhaust, fumes, solvents, paints, sand, dust, and loud noises. 

The examiner is also asked to address the following:

- Is it at least as likely as not (50 percent probability or more) that the Veteran's GERD was incurred during a period of active duty or ACDUTRA?

- If not, is the Veteran's GERD at least as likely as not (50 percent probability or more) directly attributable to his military service, to include the stressful demands of military service and in-service exposure to environmental toxins while stationed in Iraq?

- If not, did the Veteran's GERD clearly and unmistakably (i.e. the evidence is obvious and manifest) pre-exist either period of active military service (from August 1964 to July 1974 or form November 2003 to May 2005) and, if so, is it clear and unmistakable that his GERD did not increase in severity beyond the natural progression of the disability during his military service?  In other words, is it clear and unmistakable that any increase in service was due to the natural progression of the disability?

A complete rationale for all opinions must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


